                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

ULYSSES BLACKSHEAR, JR.,                )
                                        )
     Plaintiff,                         )
v.                                      )           CV418-291
                                        )
JOSE MORALES, Warden; et al.,           )
                                        )
     Defendants.                        )

                                 ORDER

     Pro se plaintiff Ulysses Blackshear, detained at Coastal State Prison,

alleges in his 42 U.S.C. § 1983 Complaint that he was subjected to

deliberate indifference and excessive force when he was denied needed

surgery after he was run over by a golf cart. Doc. 1 at 3. The Court granted

plaintiff’s request to pursue his case in forma pauperis (IFP), doc. 7, and

he returned the necessary forms. Docs. 9 & 10. The Court now screens

the Complaint pursuant to 28 U.S.C. § 1915A, which requires the

immediate dismissal of any pro se complaint that fails to state at least one

actionable claim against a governmental entity or official.

     Plaintiff alleges that on or around February 8, 2018, he tried to go

to the prison law library. Doc. 1 at 6. Upon returning from the library

due to its closure, plaintiff—who is wheelchair bound—was run over by a
maintenance worker driving a golf cart. Id. Plaintiff’s injuries were

severe enough that he lost consciousness. Id. Plaintiff was sent to the

E.R. at the prison and then to Memorial Health, where he was given a CAT

scan and informed he would need surgery. Id. Upon returning to the

prison he informed Dr. Awe that he was in serious pain in his head, neck,

and back and was unable to sleep or shower. Id. He alleges that he

repeatedly informed both Dr. Awe and the Warden that he was in pain and

had been told he would need surgery. Id. at 7, 12-13.       Dr. Awe sent

plaintiff for an MRI (where plaintiff was again informed that surgery was

required), and was aware of plaintiff’s need for surgery, he refused to

provide either pain medication or surgery. Id. Plaintiff complains of

serious headaches, excruciating pain in his neck band back, muscle

spasms, nerve damage, and spinal stenosis. Id. at 11. He states that his

condition is worsening daily. Id. Plaintiff has sued the Warden of Coastal

State Prison, Dr. Awe, and Mr. Miller (the individual who ran him over).

     To advance a claim for denial of proper medical care, “an inmate

must allege acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106

(1976); see Farmer v. Brennan, 511 U.S. 825, 832 (1994) (the Constitution

                                    2
imposes a duty upon prison officials to “ensure that inmates receive

adequate food, clothing, shelter, and medical care.”). “[N]ot every claim

by a prisoner that he has not received adequate medical treatment,”

however, “states a violation of the Eighth Amendment.”            Harris v.

Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991) (quotes and cite omitted).

A prisoner must show that: (1) he had a serious medical need;

(2) defendants were deliberately indifference to that need; and (3) some

injury was caused by defendants’ indifference. Goebert v. Lee Cty., 510

F.3d 1312, 1326 (11th Cir. 2007). To show deliberate indifference, plaintiff

must demonstrate that the defendants had “(1) subjective knowledge of a

risk of serious harm; (2) disregard of that risk; (3) by conduct that is more

than gross negligence.” Youmans v. Gagnon, 626 F.3d 557, 564 (11th Cir.

2010). Plaintiff alleges that he was injured when he was run over by a golf

cart, was informed by two outside doctors that he needed surgery to

address his resulting injuries and severe pain, informed prison officials of

this need repeatedly, but has not received that surgery or pain treatment

in the last ten months. Doc. 1 at 12-13. At this screening stage, these

allegations are sufficient to allow the case to proceed against the Warden

and Dr. Awe.

                                     3
     As to plaintiff’s claims against the driver of the golf cart, they appear

to sound in state law negligence. 42 U.S.C. § 1983 is not the proper vehicle

for such a claim.     Id. (providing remedy for deprivation of rights,

privileges, or immunities secured by the Constitution and laws). However,

the Court assumes at this juncture that plaintiff intends to proceed

pursuant to Georgia laws. Federal district courts have original jurisdiction

over civil actions “arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331. Federal courts may also exercise

supplemental jurisdiction over state law claims that “form part of the

same case or controversy under Article III of the United States

Constitution.” 28 U.S.C. § 1367(a). Because at least one viable federal

claim has been approved for service upon defendants, plaintiff’s state law

claims stemming from his injuries are properly before this Court as well.

See Williams v. Morales, 2018 WL 2087247 at *3 (S.D. Ga. May 4, 2018)

(citing inter alia, Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994)).

     Plaintiff’s claims for deliberate indifference on the part of Dr. Awe

and the Warden, and negligence against Mr. Miller, are thus APPROVED

for service and the Clerk is DIRECTED to forward a copy of this Order,

                                     4
along with plaintiff’s Complaint, to the Marshal for service upon the

defendants so that they may respond.

      Meanwhile, it is time for plaintiff to pay his filing fee. His PLRA

paperwork reflects $79.08 in average monthly deposits.                    Doc. 5.     He

therefore owes a $15.81 initial partial filing fee. See 28 U.S.C. § 1915(b)

(1) (requiring an initial fee assessment “when funds exist,” under a

specific 20 percent formula). Plaintiff’s custodian (or designee) shall remit

the $15.81 and shall set aside 20 percent of all future deposits to his

account, then forward those funds to the Clerk each time the set aside

amount reaches $10.00, until the balance of the Court’s $350.00 filing fee

has been paid in full. 1

      SO ORDERED this 14th day of February, 2019.


                                                __________________________
                                                _________________________
                                                Chriisto
                                                       oph
                                                         her L. Ray
                                                Christopher
                                                United States Magistrate Judge
                                                Southern District of Georgia




1
   The Clerk is DIRECTED to send this Order to plaintiff’s account custodian
immediately. In the event he is transferred to another institution, his present
custodian shall forward a copy of this Order and all financial information concerning
payment of the filing fee and costs in this case to plaintiff’s new custodian. The balance
due from plaintiff shall be collected by the custodian at his next institution in
accordance with the terms of the payment directive portion of this Order.
                                            5
